 Case 3:19-cv-01389-L-BH Document 23 Filed 10/29/20                                    Page 1 of 2 PageID 804



                                IN THE UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF TEXAS
                                          DALLAS DIVISION

KAMITIA HILL,                                                §
                                                             §
                   Plaintiff,                                §
                                                             §
v.                                                           §     Civil Action No. 3:19-CV-1389-L-BH
                                                             §
ANDREW M. SAUL,                                              §
Commissioner of Social Security                              §
Administration,                                              §
                                                             §
                   Defendant.                                §

                                                        ORDER

         On September 29, 2020, the Findings, Conclusions and Recommendation of the United

States Magistrate Judge (“Report”) (Doc. 21) was entered, recommending that the court reverse the

decision of the Commissioner of the Social Security Administration (the “Commissioner”) and

remand this social security appeal for further proceedings consistent with the Report. No objections

to the Report were filed.

         After considering the pleadings, file, record, and Report, the court determines that the

magistrate judge’s findings and conclusions are correct, and accepts them as those of the court.

Accordingly, the Commissioner’s decision is reversed, and this case is remanded for further

proceedings consistent with the findings and conclusions set forth in the Report.*




          *
            As the court was about to enter this order, it noticed that the parties had filed earlier today a Notice and
Election Regarding Consent to Proceed Before [the] Magistrate Judge (Doc. 22). Normally, upon receiving a joint notice
of consent such as this, the court would enter an order reassigning the case to the magistrate judge; however, because
the notice was filed after issuance of the Report and deadline for filing objections, no objections to the Report were filed,
and the court agrees with the magistrate judge’s recommendation, it makes no sense to further delay the resolution of
this action by assigning to the magistrate judge at this late juncture.

Order – Page 1
 Case 3:19-cv-01389-L-BH Document 23 Filed 10/29/20             Page 2 of 2 PageID 805



       It is so ordered this 29th day of October, 2020.




                                                    _________________________________
                                                    Sam A. Lindsay
                                                    United States District Judge




Order – Page 2
